In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0809V
                                          UNPUBLISHED


    YONG YU,                                                    Chief Special Master Corcoran

                         Petitioner,                            Filed: January 13, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On June 3, 2019, Yong Yu filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered to him on
January 20, 2018. Petition at 1. Petitioner further alleges that he suffered his injury for
more than six months. Petition at 4. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On August 17, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On January 13, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded a total of $90,057.66,
(consisting of $90,000.00 for pain and suffering damages, and $57.66 for past

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
unreimbursed expenses). Proffer at 1. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $90,057.66, (consisting of $90,000.00 for pain and suffering
damages, and $57.66 for past unreimbursed expenses) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 YONG YU,

                Petitioner,                           No. 19-809V
                                                      Chief Special Master Corcoran
 v.                                                   ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 3, 2019, Yong Yu (“petitioner”) filed a petition for compensation (“Petition”)

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34 (“Vaccine

Act” or “Act”), as amended. Petitioner alleges that he suffered injuries, including a Shoulder

Injury Related to Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine

administered to him on January 20, 2018. On August 17, 2020, respondent filed his Vaccine

Rule 4(c) report, recommending that compensation be awarded. Later that day, the Chief Special

Master issued a Ruling on Entitlement finding petitioner entitled to compensation.

I.     Items of Compensation

       Respondent proffers that petitioner should be awarded $90,057.66, consisting of

$90,000.00 for pain and suffering damages, and $57.66 for past unreimbursed expenses. See 42

U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a
lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $90,057.66, representing

compensation for all elements of economic and noneconomic damages, in the form of a check

payable to petitioner, Yong Yu.

III.     Summary of Recommended Payments Following Judgment

         Lump sum payable to petitioner, Yong Yu:                            $90,057.66


                                             Respectfully submitted,


                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             /s/ Julia M. Collison
                                             JULIA M. COLLISON
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Ben Franklin Station
                                             Washington, DC 20044-0146
                                             Tel: (202) 305-0102

Dated:         January 13, 2021




1
       Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future lost
earnings and future pain and suffering.
                                                 2